                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8         SCOTT JOHNSON,                                 Case No.17-cv-07185-VKD
                                                         Plaintiff,
                                   9
                                                                                            ORDER RE SHOW CAUSE RESPONSE
                                                   v.
                                  10
                                                                                            Re: Dkt. No. 36
                                  11         SILICON VALLEY GLADIOLUS
                                             CAPITAL, LLC, et al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14            On September 25, 2018, the Court was informed that the parties had reached a settlement.

                                  15   Dkt. No. 33. That same day, the Court issued an order to show cause regarding the settlement,

                                  16   requiring the parties to file a response by December 4, 2018. Dkt. No. 34. On December 4, 2018,

                                  17   plaintiff Scott Johnson filed a response to the show cause order stating that the settlement was not

                                  18   yet finalized. Defendants failed to respond to the order to show cause.

                                  19            Mr. Johnson requests that the Court order defendants to finalize the settlement within 30

                                  20   days and, in the event defendants failed to do so, to refer this action back to the ADR unit for

                                  21   further mediation. Dkt. No. 36.

                                  22            The Court denies Mr. Johnson’s request without prejudice. All parties are expected to

                                  23   appear at the show cause hearing, which remains on calendar for December 11, 2018. The parties

                                  24   may appear telephonically, if they wish, and should make arrangements via CourtCall (866-582-

                                  25   6878).

                                  26            IT IS SO ORDERED.

                                  27   ///

                                  28   ///
                                   1   Dated: December 5, 2018

                                   2
                                                                     VIRGINIA K. DEMARCHI
                                   3                                 United States Magistrate Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 2
